Case 1:19-cv-00739-KD-C Document 61 Filed 12/22/20 Page 1 of 1              PageID #: 694




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION


DESTIN WILLIAMS and KIM                        *
WILLIAMS, on behalf of themselves and          *
all others similarly situated,                 *
                                               *
      Plaintiffs,                              *
                                               *
vs.                                            *
                                                     CIVIL ACTION 1:19-00739-KD-C
                                               *
THE CITY OF ORANGE BEACH,                      *
ALABAMA, et al.,                               *
                                               *
      Defendants.                              *


                                        JUDGMENT

          In accordance with the order issued on this date, it is hereby ORDERED, ADJUDGED,

and DECREED that this action is REMANDED to the Circuit Court of Baldwin County,

Alabama, from whence it came.

          DONE this the 22nd day of December 2020.

                                           /s/ Kristi K. DuBose
                                           KRISTI K. DuBOSE
                                           CHIEF UNITED STATES DISTRICT JUDGE




                                              1
